Citation Nr: 1219541	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and hiatal hernia.

2.  Entitlement to service connection for bilateral knee arthritis.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 2001 to September 2005 and from January 2006 to October 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

This case was previously before the Board in February 2011, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

A review of the record shows that the RO listed service treatment records (STRs) from October 2001 to October 2006 as evidence reviewed when making their original decision in the May 2007 rating decision.  STRs from October 2001 to October 2006 were also noted to have been reviewed in preparation of the March 2009 statement of the case.  However, a review of the record shows that the records from October 2001 to September 2005 are not currently of record.  As the Veteran is claiming that his disabilities worsened as a result of his active service, a review of all the STRs pertaining to the Veteran's active service is necessary.  

Therefore, the Board finds that attempts to reconstruct the Veteran's STRs should be made before a decision is rendered with regard to this appeal. 

In the February 2011 remand, the Board directed that the Veteran be afforded VA examinations to determine whether his GERD, hiatal hernia, or bilateral knee disabilities clearly and unmistakably underwent no chronic increase in severity as a result of his active service.  

A review of the record shows that the Veteran was afforded a VA examination for his GERD and hiatal hernia in March 2011.  At that time, the VA examiner opined that there was no chronic increase in severity of the Veteran's GERD as a result of his active service.  The examiner based this opinion on clinical grounds and esophagogastroduodenoscopy (EGD) results.

The Board notes that this opinion does not adequately address the question posed by the Board.  By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In this regard, the VA examiner's opinion fails to meet this level of certainty and is therefore inadequate for adjudication purposes.

Additionally, the rationale provided by the VA examiner is not adequate.  The basis for the opinion was noted to simply be clinical grounds and EGD results.  A more thorough rationale for the opinion must be provided. 

In March 2011, the Veteran was also afforded a VA examination for his knees.  At that time, the VA examiner failed to provide an opinion as requested.  In August 2011, the case was returned to the VA examiner for an addendum opinion.  In the August 2011 addendum, the VA examiner opined that the changes in the Veteran's bilateral knee disability over time were consistent with the natural progression of the pre-existing impairment and there was no evidence indicating that the disability was aggravated during active service.  In this regard, the examiner noted that had the bilateral knee disability been aggravated, there should have been manifestations and more significant imaging or clinical findings in the impairment.  

The Board notes that the VA examiner failed to adequately address the question posed by the Board.  The examiner's opinion that the findings were consistent with the natural progression of the disability fails to meet the level of certainty required in this case.  Additionally, when the examiner noted that there should have been manifestations of knee pain, the examiner failed to take into account the Veteran's subjective complaints of knee pain during active service.  For these reasons, this opinion is inadequate for adjudication purposes.  

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the February 2011 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).
  
Therefore, the Veteran should be afforded new VA examinations to determine whether the Veteran's GERD, hiatal hernia, and bilateral knee disabilities clearly and unmistakably underwent no chronic increase in severity as a result of his active service.

Additionally, current treatment records should be obtained before a decision is rendered in this case.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should attempt to locate the Veteran's STRs for his period of service from October 2001 to September 2005.  If the records cannot be located, appropriate development should be taken in an attempt to reconstruct the missing records.  Documentation of all actions taken should be recorded in the claims file.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  In addition, a copy of any pertinent records in Virtual VA, not already contained in the claims file, should be associated with the claims file.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise, different from the March 2011 VA examiner, to determine the etiology of the Veteran's GERD and hiatal hernia.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran's GERD and hiatal hernia, which pre-existed his active service, clearly and unmistakably underwent no chronic increase in severity as a result of his active service.

The supporting rationale for all opinions expressed must be provided.

4. The Veteran should also be afforded a VA examination by a physician with sufficient expertise, different from the March 2011 VA examiner, to determine the etiology of the Veteran's bilateral knee arthritis.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran's bilateral knee arthritis, which pre-existed his active service, clearly and unmistakably underwent no chronic increase in severity as a result of his active service.

The supporting rationale for all opinions expressed must be provided.

5. The RO or the AMC should undertake any other development it determines to be warranted.  

6. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

